DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Pruter (US Pat. No. 6,296,614 B1) is regarded as some of the most relevant prior art. However, Pruter fails to teach specific aspects of claim 1 including the upper and lower portion, wherein the lower portion is configured to receiver a connector protruding from the probe. And, although Pruter teaches a funnel portion proximal to the guide, the funnel portion is defined by the upper portion (“opening”) of the guide. Claim 1 defines the funnel “concave shape with a conical surface that funnels” by both upper and lower portions. These features in combination allow for the guide to be used for a larger range of target angles and depths relative to the probe. Furthermore, these modifications are not rendered obvious to one of ordinary skill in the art at the time of the invention as best determined by the relevant prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793